Citation Nr: 1747016	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu



INTRODUCTION

The Veteran had active service from December 1965 to April 1969.  The Veteran died in November 2014 and the appellant is the surviving spouse.  The appellant has been substituted as a claimant. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, jurisdiction was transferred to the RO in Cleveland, Ohio. 

In January 2015, the RO determined that the Veteran's surviving spouse was a substitute claimant to continue the claims pending at the time of the Veteran's death. 38 U.S.C.A. § 5121A (West 2014).


FINDINGS OF FACT

The weight of the probative evidence of record is at least in equipoise with regard to demonstrating that the Veteran had peripheral neuropathy of the upper and lower extremities that was etiologically related to service-connected diabetes mellitus. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the upper and lower extremities, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for peripheral neuropathy of the upper and lower extremities, to include as result of, or aggravated by, the Veteran's service-connected diabetes.  A review of the complete medical evidence of record, to include several VA examinations and opinions, and an independent medical opinion, show that the competent medical evidence to be at least in equipoise with regard to the diagnosis and etiology of peripheral neuropathy.  Therefore, as the evidence is in relative equipoise, the Board must resolve reasonable doubt in favor of the appellant.  Therefore, the claim for service connection for peripheral neuropathy must be granted.   

In order to establish service connection, three elements must be established.  There must be medical evidence of a disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2006); Hickson v. West, 12 Vet. App. 247 (1999).

Alternatively, secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Board notes that there is question with regard to both whether the Veteran ever had peripheral neuropathy and, if so, whether any peripheral neuropathy was the result of, or aggravated by, service-connected diabetes mellitus.  The claims file contains multiple VA examination and opinions, to include from September 2007, November 2007, February 2016, and March 2016.  
In September 2007 the Veteran underwent a VA examination to assess the nature of claimed peripheral neuropathy with a VA electrophysiologist.  During the examination the Veteran reported experiencing paresthesia, numbness, and sensation of weakness of the upper extremities, and occasional numbness in the legs.  The examiner, after conducting an EMG/NCV, ultimately concluded that the Veteran had mild sensory, axonal type neuropathy consistent with peripheral neuropathy.  

In November 2007, the Veteran underwent a VA examination to address the etiology of reported peripheral neuropathy.  At that time, the Veteran reported he quit smoking in December 2004, after smoking two packs per day for forty years.  He also reported that he quit alcohol in the 1960s, denied a history of alcohol abuse, and drank for a period of one year while on active duty.  The Veteran complained of numbness of the hands since about 2002 to 2003, and that it was worse over the past five years.  The Veteran also complained of tingling of both feet for the past year and crawling sensations of both lower extremities for the past one to two years.  The examiner found that the Veteran's had peripheral neuropathy which was secondary to alcohol abuse and not secondary to diabetes mellitus.  The examiner noted that neuropathy symptoms actually preceded the diagnosis of diabetes mellitus, thus supporting the electrophysiologist's opinion that the Veteran's peripheral neuropathy was secondary to alcohol abuse and not diabetes mellitus.  

A February 2016 VA opinion report noted no evidence that the Veteran had peripheral neuropathy during his lifetime.  The examiner noted that a review of the evidence of record demonstrated no concrete neurological evidence that the Veteran was actually diagnosed with peripheral neuropathy or any conclusive test dictating a disability.  

Likewise, in an addendum opinion, in March 2016, the same VA examiner noted that another review of the record did not provide conclusive evidence that the Veteran had peripheral neuropathy during his lifetime.  The examiner specifically noted the September 2007 examination, noting that examination was not of sufficient technical quality to actually determine a diagnosis for peripheral neuropathy.  Therefore, the examiner again found that the Veteran did not have peripheral neuropathy during his lifetime, and therefore no etiology attached. 

In February 2017, the Board determined that another medical opinion was required to resolve the remaining questions with regard to the Veteran's claims, and sought an independent medical opinion with regard to the nature and etiology of the claim on appeal.  In April 2017, the Board obtained an opinion from a specialist in neurology, Dr. S.M.  The opinion letter noted a review of the entire claims file, to include past examination and opinions, and ultimately concluded that the Veteran did in fact have peripheral neuropathy of the upper and lower extremities, explicitly concurring with the September 2007 VA examination result.  The examiner also positively concluded that the Veteran's peripheral neuropathy was at least as likely as not due to service-connected diabetes.  In addition to those positive conclusions, the examiner also explicitly noted insufficient evidence of record to determine alcohol abuse. 

After a thorough review of the claims file, the evidence of record is at least in equipoise with regards to whether the Veteran had peripheral neuropathy, and whether any peripheral neuropathy was due to or aggravated by service-connected diabetes.  Since the September 2007 examiner was the only examiner to have actually examined the Veteran, and conducted neurological testing on the Veteran, the Board finds that evidence is of exceptional probative value.  Those results were also supported by the April 2017 independent examiner.  While the February and March 2016 VA opinions noted no diagnosis, those were purely based on an examination of the medical history, with no actual testing of the Veteran, as he had pasted in 2014.  Consequently, the Board finds that the evidence establishes that the Veteran did have peripheral neuropathy during his lifetime and during the claim. 

The Board also finds that, with regard to the question of whether peripheral neuropathy was related to diabetes, the competent medical evidence is in equipoise.  While the November 2007 VA opinion concluded that the Veteran's peripheral neuropathy was due to alleged alcohol abuse and not diabetes, the examiner failed to provide any actual evidence of alcohol abuse.  In fact, during the examination in 2007, the Veteran explicitly reported that he last used alcohol in the 1960s.  After a thorough review of the claims file, the Board finds that the VA examiner's opinion that the Veteran's peripheral neuropathy was due to alcohol abuse is unsupported by the evidence of record and is a general conclusion unsupported by any factual evidence.  The Veteran's medical treatment records are completely negative for any suggestion that the Veteran consumed alcohol excessively, or was suspected of alcohol abuse.  In fact, on multiple occasions the Veteran stated that he did not drink alcohol, to include submitting lay statements from friends and former colleagues attesting to the fact that they never saw or knew the Veteran to have consumed any alcoholic beverages.  The Board finds the Veteran's statements credible and consistent with the other evidence of record, and therefore, the Board finds that the November 2007 negative opinion is of limited probative value. 

Similarly, the subsequent February and March 2016 VA opinions fail to address nexus as both opinions founds no evidence of an actual diagnosis or disability, and did not adequately address any relationship to service. 
 
Finally, the most recent April 2017 independent medical opinion obtained by the Board noted positively that the Veteran did in fact have peripheral neuropathy, and that the peripheral neuropathy was related to service-connected diabetes. The Board finds that positive opinion to be highly probative, or at least put in equipoise the positive and negative medical evidence of record.  Therefore, all reasonable doubt is resolved in favor of the Veteran, and the Board must find that service-connection is warranted, and service connection must be granted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as secondary to diabetes mellitus, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


